DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 - 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are found to be allowable over the prior art for reasons substantially similar to those of the parent application, 13/951807, now US Patent No. 10,499,878. As explained in applicant’s Remarks filed 5/16/2019 in the parent application (hereinafter “the Remarks”), the prior art fails to teach or suggest the claimed invention. For example, as explained on page 12 of the Remarks, the claimed invention: 
uses separate pluralities of transmit transducers and transmit switches and receive transducers and receive switches. The transmit transducers are connected by transmit switches only to the high voltage pulser. While the receive transducers are connected by receive switches only to the analog summing amplifier. In the cited references, each ultrasound transducers is connected to both the emitting and receiving circuits and each ultrasound transducers is used for both transmitting and receiving ultrasound. 

	As further explained by applicant on page 12 of the Remarks, although Savord (US 6,013,032, of record) teaches that different transducers are used for transmitting and receiving, Savord does not disclose a plurality of dedicated transmit switches that 
	Moreover, an updated search reveals no prior art that teaches or suggests, either alone or in combination, the specific details of the transmit and receive switches and claimed connections thereof, or the specific configurations of the controller as claimed in claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793